473 F.2d 1385
73-1 USTC  P 9323
Vincent J. BERNABEI, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 72-1866.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 12, 1973.Decided Feb. 28, 1973.

John Kennedy Lynch, Cleveland, Ohio, for defendant-appellant.
Robert R. Bauer, Asst. U. S. Atty., Cleveland, Ohio, for plaintiff-appellee; Frederick M. Coleman, U. S. Atty., Cleveland, Ohio, on brief.
Before EDWARDS and PECK, Circuit Judges, and WILSON, District Judge.*
PER CURIAM.


1
Defendant-appellant, who is an attorney, perfected this appeal from his conviction for failure to file federal income tax returns for the years 1965 through 1968.  On this appeal appellant contends principally that the trial judge erred in refusing to permit him to introduce evidence of marital and financial difficulties, as to which proffers were made.  It is his contention that in failing to file the returns in question he "had no evil motive . . ., but due to pressures and stress, neglected, without any criminal intent, to file his returns when due."  It is here concluded that evidence of financial and domestic problems are not relevant to the issue of wilfulness as the term is used in the statute under which appellant was charged and in the indictment, and that the evidence was properly excluded.


2
It is further concluded that the other contentions presented on appeal are without merit, and the judgment of the District Court is affirmed.



*
 Honorable Frank W. Wilson, Chief Judge of the United States District Court for the Eastern District of Tennessee, sitting by designation